Per Curiam,
The decree from which this appeal is taken was fully warranted by facts correctly found by the trial judge.
*389The first eight specifications charge error in the findings of fact therein respectively recited. The subjects of complaint in the remaining specifications are the conclusions of law drawn from the facts thus found. A careful consideration of the pleadings and evidence has satisfied us that none of said specifications should be sustained. The substantial correctness of the court’s findings of fact and conclusions of law is so fully vindicated in the opinion of its learned president that it is unnecessary for us to add anything thereto. The decree is therefore affirmed on his opinion and the appeal is dismissed at appellants’ costs.